EXHIBIT SECOND AMENDED AND RESTATED GUARANTY SECOND AMENDED AND RESTATED GUARANTY dated as of December22, 2009 made by the undersigned (individually, or if more than one, collectively, the “Guarantor”) in favor of JPMorgan Chase Bank, N.A., and/or any of its subsidiaries or affiliates (individually or collectively, as the context may require, the “Bank”). PRELIMINARY STATEMENTS:The Bank has entered, or may from time to time enter, into agreements or arrangements with Avistar Communications Corporation, a Delaware corporation (the “Borrower”), providing for credit extensions or financial accommodation to the Borrower of any kind whatsoever including, without limitation, the making of loans, advances or overdrafts, whether or not secured, discount or purchase of notes, securities or other instruments or property, creation of acceptances, issuance or confirmation of letters of credit, guaranties or indemnities, entering into foreign exchange or precious metals contracts or interest rate or currency swap or protection agreements, entering into any other derivative transactions under any ISDA Master Agreement or similar agreements between the Bank and the Borrower, or any other kind of lease, contract or agreement under which the Borrower may be indebted to the Bank in any manner (all of the foregoing agreements or arrangements being the “Facilities” and any writing or record evidencing, supporting, securing, or delivered in connection with a Facility, including but not limited to this Guaranty, and including as may subsequently be renewed, extended, amended,modified, substituted and/or replaced, being a “Facility Document”). THEREFORE, in order to induce the Bank to extend credit or give financial accommodation under the Facilities, the Guarantor agrees (and if more than one, jointly and severally agrees) as follows: Amendment and Restatement.This Guaranty amends and restates in its entirety the Amended and Restated Guaranty dated as of December 22, 2008, as amended, by which the Guarantors, jointly and severally, guaranteed, among other things, the Borrower’s obligations to the Bank under that certain Amended and Restated Revolving Credit Promissory Note (Libor/Prime) dated as of December 22, 2008 to the order of the Bank in a maximum principal amount of $10,000,000 (as amended by the first and second amendments thereto, the “Original Note”). Guaranty of Payments.For value received and in consideration of the Facilities extended by the Bank the Guarantor unconditionally and irrevocably guarantees to the Bank (a) performance and observance of every agreement and condition contained in any Facility Document to be performed or observed by the Borrower, and (b) payment of all sums now owing or which may in the future be owing by the Borrower under the Facilities, when the same are due and payable, whether on demand, at stated maturity, by acceleration or otherwise, and whether for principal, interest, fees, expenses, indemnification or otherwise (the “Liabilities”).The Liabilities include, without limitation, interest accruing after the commencement of a proceeding under bankruptcy, insolvency or similar laws of any jurisdiction at the rate or rates provided in the Facility Documents. This Guaranty is a guaranty of payment and performance and not of collection only.The Bank shall not be required to exhaust any right or remedy or take any action against the Borrower or any other person or entity or any collateral.The Guarantor agrees that, as between the Guarantor and the Bank, the Liabilities may be declared to be due and payable for the purposes of this Guaranty notwithstanding any stay, injunction or other prohibition which may prevent, delay or vitiate any declaration as regards the Borrower and that in the event of a declaration or attempted declaration, the Liabilities shall immediately become due and payable by the Guarantor for the purposes of this Guaranty. The Guarantor shall pay the Liabilities by the seventh (7th) day on which commercial banks are not authorized or required to close in New York City (a “Banking Day”) after the Bank’s demand for payment thereof (or if such demand is accompanied by notice from the Bank, or the Bank thereafter delivers notice, that the value of collateral securing the Liabilities is less than the amount of the Liabilities, on the second (2nd) Banking Day after delivery of such notice) (the “Due Date”).Upon the Bank’s makingdemand for payment of the Liabilities but prior to the Due Date, the Guarantor shall have the right (but not the obligation) to execute and deliver to the Bank a note sale agreement substantially in the form of Exhibit A hereto (the “Loan Sale
